Citation Nr: 0316680	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for right ankle 
degenerative joint disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, and February 1974 to November 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO), which confirmed and continued a 10 percent 
evaluation for the veteran's right ankle degenerative joint 
disease and denied a compensable evaluation for a status post 
turbinectomy.  During the pendency of the appeal, the veteran 
withdrew the turbinectomy claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
service-connected degenerative joint disease of the right 
ankle disability results in painful motion that more nearly 
approximates marked limitation of motion; his right ankle 
disability is not manifested by ankylosis.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for right ankle 
degenerative joint disease have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 1999 rating decision on appeal, 
the November 1999 statement of the case (SOC), and 
supplemental statements of the case (SSOCs) dated in May 2000 
and March 2003, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Together, the rating 
decision on appeal and the SOC set forth the laws and 
regulations pertaining to the merits of the veteran's claim.  
The March 2003 SSOC informed the veteran of the VCAA and its 
implementing regulations, including that VA would assist the 
veteran in obtaining government or private medical or 
employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  He was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  The RO has obtained medical records from the 
veteran's VA health-care providers.  The veteran has not 
indicated there is additional medical evidence available to 
substantiate his claim.
As to any duty to provide an examination and/or seek an 
opinion addressing the nature and severity of the veteran's 
service-connected degenerative joint disease of the right 
ankle, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  See § 3 of the 
VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West Supp. 
2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, VA provided the veteran an orthopedic 
examination in August 2002 that resulted in sufficient 
evidence for proper evaluation of his claim.  Under this 
circumstance, there is no duty to provide an additional 
examination or opinion with regard to the claim on appeal.  
Id.  

Factual Background

The veteran continues to maintain that the current 10 percent 
evaluation assigned for his right ankle degenerative joint 
disease does not adequately reflect the severity of that 
disability.  He contends that he has constant pain.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a December 1997 VA orthopedic examination, the 
most recent VA examination dated prior to the current appeal 
period, provides that the veteran's right ankle had 40 
degrees of plantar flexion, 5 degrees of dorsiflexion, with 
pain over the medial malleolus with active and passive 
motion.  The pertinent diagnosis was status post right ankle 
fracture times two with mild residual degenerative changes 
and asymmetric developmental anomalies about the right foot 
and ankle.  

Turning to evidence dated during the appeal period, the 
report of a July 1999 VA examination indicates that the 
veteran indicated at that time that his right ankle had 
progressively worsened since an in-service 1974 injury, to 
include significant difficulties going up and down stairs, 
walking, and prolonged standing, which were necessary for his 
job as a security guard.  He denied swelling but described 
instability of the right ankle.  

On physical examination, the right ankle revealed substantial 
tenderness 3 cm above the medial malleolus and mild 
tenderness to palpation of the talocalcaneal and anterior 
talofibular ligament.  The posterior talofibular ligament was 
nontender.  Pain in the anterior two ligaments and in the 
interosseous membrane between the tibia and fibula was 
substantially increased with inversion and pronation as well 
as eversion and an axial load.  There was no bony abnormality 
of the right foot and the foot and ankle had a full range of 
motion without pain.  X-rays taken of both ankles in May 1997 
showed evidence of early degenerative joint disease and 
multiple congenital anomalies.  Current x-rays of both ankles 
showed slight degenerative change of the ankles bilaterally 
with bilateral heel spurs larger on the right than the left.  
The final pertinent assessment was degenerative joint disease 
both ankles.  This was moderately disabling and worse than on 
his previous examination.

VA outpatient treatment records dated in 1999 and 2000 show 
that the veteran reported right ankle pain.  In August and 
December 1999, it was noted that he used Naproxen for ankle 
pain.  Subsequently dated VA medical records show that he was 
taking Naproxen as recently as March 2003.  Although the 
March 2003 report does not indicate that the Naproxen was 
specifically prescribed for ankle pain, the Board concludes 
that this was likely as the veteran's sole other orthopedic 
disorder, shoulder pain, has been treated with Robaxin.  

The report of an August 2002 VA orthopedic examination 
provides that the examiner reviewed the most recent VA 
examination report and the veteran's paper charts.  The 
report notes that the veteran reported increased pain since 
his last VA examination.  He described it as an aching pain 
that caused his entire right leg to ache and he rated it as 
8/10.  He had to work through the pain to maintain his job.  
There were no definite periods of flare-up but the veteran 
did complain of a constant aching pain.  He did not use a 
crutch, brace, cane or corrective shoes.  He had no episodes 
of dislocation or recurrent subluxation, and no inflammatory 
arthritis that seemed to show any constitutional symptoms.  
The disability seemed to affect his usual occupation and 
daily activities by just giving him a lot of pain that he had 
to work with to keep his job.  

On physical examination, the veteran had plantar flexion from 
zero to 30 degrees, dorsiflexion from zero to 5 degrees, 
abduction from zero to 5 degrees, adduction from zero to 10 
degrees, inversion from zero to 10 degrees and eversion from 
zero to 10 degrees.  All active and passive motions were 
quite painful.  The veteran had decreased range of motion and 
some fatigability because of the pain.  He indicated that his 
ankle fatigued easily.  There was also definite pain on 
movement but no swelling or deformity or atrophy. 

The final diagnosis was, according to x-ray, degenerative 
joint disease of the right ankle; a large calcaneal spur was 
also seen at the attachment site of the plantar fascia and a 
smaller spur was visualized at the attachment site of the 
Achilles tendon.  In reviewing the last x-ray in 1999, it 
showed just very slight degenerative joint disease and now it 
had increased  to mild degenerative joint disease of the 
right ankle, and the large spur and smaller one could also be 
adding to the pain of his ankle, causing him difficulty to 
walk.  

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003 (2002).  For the purpose of rating disability from 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f) (2002).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation.  Marked limitation of motion warrants a 
20 percent evaluation.  Diagnostic Code 5271.  In this 
regard, the Board observes that full range of motion of the 
ankle is dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

A 30 percent disability evaluation is warranted for ankylosis 
of the ankle in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion, between zero and 10 degrees.  
Diagnostic Code 5270.    

In addition, the Board observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence supports a 20 percent evaluation for the 
veteran's right ankle degenerative joint disease, pursuant to 
limitation of motion and pain on use.  Deluca, supra.

The objective evidence of record indicates that the range of 
motion of the veteran right ankle had decreased upon the 
August 2002 VA examination, to include dorsiflexion of 5 
degrees from full in July 1999.  The Board finds that, 
although the July 1999 VA examination report indicates that 
the veteran had no pain on motion, the remaining objective 
evidence of record supports the veteran's complaints of pain.  
Treatment records show that the veteran was prescribed 
Naproxen for right ankle pain.  The August 2002 VA 
examination found that the veteran showed definite pain on 
movement, reduced motion and some fatigability due to pain.  
While this report noted that spurs could be adding to the 
veteran's pain, it also noted that the veteran's degenerative 
joint disease had worsened.  Further, the relevant language 
in the August 2002 report ("could also be adding to the pain 
of his ankle (emphasis added)...") is ambiguous.  As the 
examiner did not distinguish any pain caused by the veteran's 
spurs from his service-connected right ankle degenerative 
joint disease, the Board must attribute all the pain to the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998). 

The Board is cognizant of the RO's finding that, while the 
most recent VA examination showed marked limitation of 
motion, the outpatient clinic records on file did not reflect 
recurrent ankle complaints.  However, the veteran has been 
seen in recent years for a variety of complaints and 
disorders.  The August 2002 examination was specifically for 
the purpose of determining the current severity of his right 
ankle disability.  That examination showed at least moderate 
limitation of motion of the ankle, with pain essentially 
throughout the range of motion, along with fatigue and 
additional pain upon use.  It is the Board's judgment that, 
with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, the limitation of motion for the veteran's 
right ankle disability more nearly approximates marked.  
Accordingly, a rating of 20 percent is warranted.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2002).  

The Board has considered an evaluation in excess of 20 
percent for the veteran's right ankle degenerative joint 
disease.  However, the competent medical evidence does not 
show ankylosis of the right ankle.  Diagnostic Code 5270.  As 
a 20 percent rating is the maximum evaluation allowed based 
on limitation of motion (Code 5271), consideration of 
functional loss due to pain is not required.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Since the preponderance 
of the evidence is against a rating in excess of 20 percent, 
the benefit of the doubt doctrine is not applicable to this 
aspect of the veteran's claim .  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Board has also considered the question of whether an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1).  Ratings generally are to be on the basis of the 
Rating Schedule.  However, in exceptional cases, where the 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation of 
Pension Service, upon field station submission, is authorized 
to approve an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability. The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Board does not have authority to assign an 
extraschedular rating in the first instance, although in 
appropriate cases it may refer the matter to a designated VA 
official for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Here, the instant 
decision grants an increased rating to 20 percent for the 
veteran's right ankle disability, which contemplates marked 
functional impairment of the ankle.  There is no indication 
of an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to warrant a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  
Thus the Board will not refer the case for extraschedular 
consideration.


ORDER

Entitlement to a 20 percent evaluation for right ankle 
degenerative joint disease is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

